FDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 2, 4 - 9, 11 – 16, 19, and 22 are rejected under 35 U.S.C. 102 (a)(1) and 102(a)(2) as being anticipated by Jansen et al.  (US 2006/0257462 Al, 11/16/2006) as evidenced by styrene- butadiene ( https://en.wikipedia.org/wiki/Styrene-butadiene). 
Regarding claim 1, Jansen et al. teaches a multilayered drug delivery system with a barrier suitable for delivery of drug through an individual's body surface comprising a transdermal monolithic patch that has a backing layer, a drug reservoir disposed on the backing layer, and a removable protective layer (¶ [0005]). The device has a reservoir having a matrix including at least one pharmaceutical agent in the matrix (¶ [0011]). This device is for administration of a pharmaceutical agent to an individual through a body surface, comprising: 1. a reservoir having a first matrix including at least one pharmaceutical agent in a first matrix, the reservoir having a reservoir outer perimeter; 2. a first backing layer attached to the reservoir and substantially impermeable to the pharmaceutical agent; 3. a layer of second matrix (second matrix layer) permeable to the pharmaceutical agent; and 4. a barrier layer disposed between the reservoir and at least part of the second matrix layer, the barrier layer having a barrier layer outer perimeter, the reservoir outer perimeter being smaller than the barrier layer outer perimeter, the barrier layer being of a material that is substantially impermeable to the pharmaceutical agent (¶[0113]). 
The embodiment from Jansen et al. in figure 4 below (¶ [0039]) illustrates a device 12 with a reservoir 3 that is disposed on a backing layer 2 and a removable protective layer 5 (or release liner). There is another backing layer 10 which is disposed on the matrix layer 6. The barrier frame is 14, and overhang portion 8 provides adhesion (¶ [0042]). Jansen et al. cites adhesive barrier layer (Pg. 12, claim 28 c. and d.) and describes a pressure-sensitive-adhesive layer when pressure is applied to the flat surface of the device, so that the adhesive layer 6 attaches to the backing layer 2 within the window (¶ [0042]).  This window anticipates the opening of the instant claim. 

    PNG
    media_image1.png
    222
    540
    media_image1.png
    Greyscale

Jansen et al. cites that a backing layer attached to the reservoir and is substantially impermeable, preferably completely impermeable, to the agent (¶ [0011]). Lastly, the barrier layer, having an outer perimeter larger than the outer perimeter of a drug reservoir attached to it, advantageously prevents any migration of the drug reservoir from crossing over to anther matrix layer (¶ [0012]). 
2.	Regarding claim 2 of the instant wherein the barrier layer has a thickness from 5 to 20 µm, Jansen et al. cites the thickness of the barrier layer (e.g., barrier frame) preferably ranges between 0.012 mm (0.5 mil) and 0.125 mm (5.0 mil), while 1 µm measurement is equivalent to 0.001mm (https://en.wikipedia.org/wiki/Micrometre) (¶[0055] and [0056]). The prior art overlaps with the conversion equivalent units of 12 µm to 125 µm, thereby disclosing a range which overlaps or touches the claimed range along with sufficient specificity to be anticipatory whilst considering the instant claim reads narrower than the prior art (MPEP 2131.03).
3.	Regarding claim 4, no definition was read in the specification. Jansen et al. anticipates claim 4 with In an aspect, the barrier layer is a frame-shaped layer. The frame-shaped layer has a window through which a matrix layer having some adhesive property can attach to a different layer, for example, the backing layer of another matrix layer. Since the reservoir material is fluid, this window enables the reservoir layer to be smaller in outer perimeter than the barrier frame and still be transferable and
processed in the manufacturing process. (¶ [0014]). Considering the shape of Fig. 7 below and that an oval describing shape is either that of a long circle, the shape of an egg, and also broadly elliptical or shaped like an ellipse; “a closed plane curve generated by a point moving in such a way that the sums of its distances from two fixed points is a constant: a plane section of a right circular cone that is a closed curve,” Merriam Webster, Jansen anticipates the opening as being circular, oval, or polygonal in shape.
Excerpt below from Jansen et al. (¶ [0040] Fig. 7) is a plane view of the device where 18 is the inner perimeter, 3 is the reservoir, 22 is the outer perimeter (or edge), 14 is the barrier frame, 16 is the outer perimeter of the barrier frame 14, and 6 is the matrix layer referred to as the adhesive layer. The release liner 5 removed ((¶ [0042]) Fig. 4 above) for the sake of clarity in the drawing.

    PNG
    media_image2.png
    300
    475
    media_image2.png
    Greyscale

4.	Regarding claim 5, Jansen et al. cites that the active substance reservoir is typically formed from a pharmaceutically acceptable pressure sensitive adhesive (¶ [0004]).
5.	Regarding claim 6 wherein the barrier layer comprises a pressure-sensitive-adhesive layer, Jansen et al. describes adhesively affixing a barrier layer (Pg. 11 claim14). This language satisfies the requirements of claim 6 because while the reservoir layer is attached to the backing layer and has an outer perimeter the barrier layer intermediate to the reservoir is also being adhesively affixed with part of the second matrix layer. Note that the barrier layer is impermeable to the pharmaceutical agent, has a barrier outer perimeter which is larger than the outer perimeter of the reservoir. These layers are thin enough to make the device lay flat and be flexible. When pressure is applied to the flat surface of the
device, either during manufacture or in use, the void area in the window is substantially filled so that the adhesive layer 6 attaches to the backing layer 2 within the window (¶ [0042].   Referring to figure 4 above the barrier frame can be seen adjoined to the backing layer with the overlap. 
6.	Regarding claim 7, wherein the barrier layer comprises a material selected from the group, Jansen et al. cites materials that can be used for making a barrier frame include, for example, polyethylene terephthalate (PET) film (¶ [0056]).
7.	Regarding claim 8 wherein the pressure-sensitive-adhesive layer comprises, as base polymers, Jansen et al. cites acrylic polymers can be composed of a copolymer or terpolymer including at least two or more exemplary components selected from the group including acrylic acids, alkyl acrylates, methacrylate (¶ [0060]). 
8.	Regarding claim 9 wherein the active substance reservoir comprises at least one auxiliary or additive, Jansen et al. cites the reservoir as having additional components such antioxidants and other materials as are generally known to the transdermal art (¶ [0063]).  
9.	Regarding claim 11 wherein the active substance reservoir consists of one, two or several matrix layers, Jansen et al. outlines the same in the Abstract and describes first and second matrix layers (Pg. 10 claim 1). 
10.	Regarding claim 12 wherein the matrix is a synthetic resin matrix or plastic matrix that comprises, as base polymer(s), Jansen et al. cites a drug reservoir is formed from a polymeric material in which the drug has reasonable solubility for the drug to be delivered within the desired range, such as, ethylene/vinyl acetate copolymer (EVA), acrylate, styrene block copolymer, and the like (¶ [0057]).
11.	Regarding claim 13 wherein the active substance reservoir is an active-substance-containing matrix in which the active substance is present adsorbed on a fiber material, Jansen et al. cites the system in which woven fiber used in the construction of one of the embodiments (¶ [0049 - 0051] Fig. 16 (80)) in which the active matrixes promote permeation (¶ [0110]).
12.	Regarding claim 14 pressure-sensitive-adhesive polymer, Jensen et al. cites ethylene vinyl acetate (¶ [0058]).
13.	Regarding claim 15 wherein the barrier layer has a thickness from 8 to 17 µm, Jansen et al. give a range between 0.012 mm to 0.125 mm that being 12 µm to 125 µm meets the anticipatory requirements supported by MPEP 2131.03 as reasoned in the rejection for instant claim 2 (¶ [0056]). 
14.	Regarding claim 16 wherein the barrier layer has a thickness from 10 to 15 µm, Jansen et al. give a range between 0.012 mm to 0.125 mm that being 12 µm to 125 µm meets the anticipatory requirements supported by MPEP 2131.03 as reasoned in the rejection for instant claim 2 (¶ [0056]). 
15.	Regarding claim 19 wherein the synthetic rubbers are styrene-diene copolymers, styrene-butadiene block copolymers, styrene-isoprene block copolymers, acrylonitrile-butadiene rubber, butyl rubber or neoprene rubber, Jansen et al. cites examples that include styrene-isoprene block copolymer (¶ [0058]).
16.	Regarding claim 22, wherein the synthetic rubbers are styrene-diene copolymers, styrene-butadiene block copolymers, isoprene block copolymers, acrylonitrile-butadiene rubber, butyl rubber or neoprene rubber, Jansen et al. cites an adhesive reservoir formed from pressure sensitive adhesives which include styrene block polymers. Such polymers have known rubber properties (https://en.wikipedia.org/wiki/Styrene-butadiene).  Jansen et al. cites examples that include styrene-butadiene-styrene copolymer and styrene-isoprene-styrene block copolymer (¶ [0058]).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (US 2006/0257462 Al, 11/16/2006) as applied to claims 1, 2, 4 -9, 11-16, 19, and 22, and in further view of Koch (US 2008/0113013 Al, 05/15/2008), and as evidence by area of a circle (https://en.wikipedia.org/wiki/Area_of_a_circle). 
17.	Regarding claim 3 wherein there is at least one opening that has an area from 0.07 to 176.72 mm2, Jansen et al. cites a device wherein barrier layer has a window through which a matrix and the first backing layer can extend to attach to the other (Pg. 10 claim 2). Considering the area of a circle (in geometry A = πr2 and r is the radius, https://en.wikipedia.org/wiki/Area_of_a_circle) of this opening as a circle the diameter would approximately be in a range of 0.30 mm to 15.0 mm. While in Jansen et al. (¶ [0112])  the window is smaller than the matrix, the matrix is 4.5 x 4.5 cm length by width.  These dimensions indicate that the window of Jansen et al. do not teach the area range of the instant claim. 
	Koch cites perforated holes (see 2 below) preferably having a diameter of 1.0 mm and a commensurate distance from the adjacent holes (¶ [0027]). The excerpt from the Fig. 1b of the transdermal therapeutic system of Koch shows 2 as the inner backing layer, 3 is the polymer matrix, 6 is the reservoir, 5 is the backing layer, and 7 is the control membrane. Given that holes are circular in shape and considering the area of a circle where the diameter would be twice the radius, the area is approximately 0.79 mm2 which falls within the claimed range of 0.07 to 176.72 mm2 (MPEP 2131.03).

    PNG
    media_image3.png
    150
    275
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the holes of Koch to the windows of Jansen et al. to afford a predictable result in which permeation is enhanced. 
18.	Regarding claim 17 wherein there is at least one opening that has an area from 0.19 to 78.54 mm2. Considering the area of a circle (in geometry A = πr2 and r is the radius) of this opening as a circle the diameter would approximately be in a range of 0.49 mm to 10.0 mm. Jansen et al. cites a device wherein barrier layer has a window through which a matrix and the first backing layer can extend to attach to the other [Pg. 10 claim 2]. Even though the window is smaller than the matrix, the matrix is 4.5 x 4.5 cm length by width (¶ [0112]) which is at least 10x of that for one opening in the instant claim.  Jansen et al. does not teach the area range of the instant claim.
	However, Koch cites the holes preferably having a diameter of 1.0 mm and a commensurate distance from the adjacent holes (¶ [0027]). Given that holes are circular in shape and considering the area of a circle where the diameter would be twice the radius, the area is approximately 0.79 mm2 which touches the claimed range of 0.19 to 78.54 mm2 (MPEP 2131.03). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply holes of Koch to the windows of Jansen et al. to afford a predictable result in which permeation is enhanced. 
19.	Regarding claim 18 wherein there is at least one opening that has an area from 0.78 to 19.64 mm2. Considering the area of a circle (in geometry A = πr2 and r is the radius) of this opening as a circle the diameter would approximately be in a range of 1.0 mm to 5.0 mm. 
Jansen et al. cites a device wherein barrier layer has a window through which a matrix and the first backing layer can extend to attach to the other [Pg. 10 claim 2]. Even though the window is smaller than the matrix, the matrix is 4.5 x 4.5 cm length by width (¶ [0112]) which is at least 10x of that for one opening in the instant claim.  Therefore Jansen et al. does not teach the area range of the instant claim.
	Koch cites the holes preferably having a diameter of 1.0 mm and a commensurate distance from the adjacent holes (¶ [0027]). Given that holes are circular in shape and considering the area of a circle where the diameter would be twice the radius, the area is approximately 0.79 mm2 which falls within the claimed range of 0.78 to 19.64 mm2 (MPEP 2131.03). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply holes of Koch to the windows of Jansen et al. to afford a predictable result in which permeation is enhanced. 

Claim 10, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (US 2006/0257462 Al, 11/16/2006) as applied to claims 1, 2, 4 -9, 11-16, 19, and 22, and in further view of Selzer (US 2004/0170672 Al, 09/02/2004). 
20.	Regarding claim 10 wherein the active substance reservoir comprises one or more solubilizers and the concentration of the solubilizer(s) is between 1 % and 50 % by weight, Jansen et al. gives adhesives are provided solubilized in ethyl acetate in solids content of about 40-50 wt.% (¶ [0060] pg. 6).  Jansen et al. does not cite solubilizers with regards to the active substance reservoir. 
However, Selzer cites the active substance reservoir to have an active substance reservoir containing at least one solubilizer, preferably in an amount from 1 to 50%-wt., with particular preference from 5 to 35%-wt. (¶ [0019]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the concentration of solubilizer of Selzer to Jansen et al. with respect to additional components to achieve desirable and predictable results with respect to saturation concentration in the reservoir (¶ [0063]). 
21.	Regarding claim 20 wherein the solubilizers are polyhydric alcohols and the concentration of the solubilizer(s) is between 5 % and 35 % by weight, Jansen et al. cites embodiments with a reservoir or the adhesive containing additional components such as additives and permeation enhancers but does not teach solubilizers in the form of polyhydric alcohols.
However, Selzer cites a preferred embodiment in which the invention contains a solubilizer and the preferred examples for solubilizers are polyhydric alcohols (¶ [0019]). Also, it has proved to be of advantage for the portion of the solvent to be 1 to 50%-wt. and especially preferred 5 to 35%-wt.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the polyhydric alcohols of Selzer to the reservoir elements of Jansen et al. to afford a predictable result with regards to permeation enhancing. 
22.	Regarding claim 21, wherein the solubilizers are selected from the group consisting of alcohols, Jansen does not teach polyhydric alcohol solubilizers.  
However, Selzer cites preferred examples for solubilizers are polyhydric alcohols, especially 1,2-propanediol, butanediol, glycerin, polyethylene glycol 400, tetrahydrofurfuryl alcohol, diethyleneglycol monoether, diethyl toluamide and monoisopropylidene glycerin (¶ [0019]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the examples of polyhydric alcohols of Selzer to the reservoir elements of Jansen et al. to afford a predictable result with regards to permeation enhancing.

23.	Regarding claim 23 wherein the fiber material is a woven or nonwoven fabric comprised of cotton and said fiber material is embedded in a plastic matrix or synthetic resin matrix, Jansen cites a woven fiber (¶ [0051]) but Jansen does not specify that it is comprised of cotton.
However, Selzer cites the term "matrix systems" as including such embodiments where the active substance reservoir is a fiber material, for example a cotton woven fabric or cotton nonwoven, to which the active substance, is adsorbed. This fiber material may be embedded in a plastic matrix or synthetic resin matrix (¶ [0013]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the elements of cotton in Selzer to the reservoir elements of Jansen et al. to afford a predictable result with regards to adsorption.

Conclusion
Claims 1, 2, 4 - 9, 11 – 16, 19, and 22 are rejected under 35 U.S.C. 102 (a)(1) and claims 3, 10, 17, 18, 20, 21, and 23 are rejected under 35 U.S.C. 103. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A KETCHAM whose telephone number is (571)270-5896. The examiner can normally be reached 0730-17:30 M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Karen A. Ketcham/Examiner, Art Unit 4182                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611